DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
The phrase “the outflow” should be changed to --an outflow-- since this is the first time this is mentioned (Claim 1, Line 6; Claim 10, Line 7; Claim 19, Line 7).
The phrase “the pressure-reducing device” should be changed to --a pressure-reducing device-- since this is the first time this is mentioned (Claim 19, Line 3).
The phrase “a pressure reducer” should be changed to --the pressure reducer-- to refer back to the phrase mentioned earlier (Claim 19, Line 4).
Claims 2-9 and 11-18 are objected for being dependent on Claims 1 and 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-10, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minter et al. (US 4,586,634).
Regarding Claim 1, Minter discloses a high-pressure connector (10, Fig 1) for a fluid-communicating connection of a breathing gas source (12, Fig 1) of a respirator (gas inhalation therapy, Column 1, Lines 15-25; bore 96 into pressure regulator portion of assembly 18, from 
Regarding Claim 4, Minter discloses the connector lower part further comprises a connection interface (88, Figs 2-4 and 6) around the outlet opening (88 is around or surrounding 
Regarding Claim 6, Minter discloses the connector lower part (18 broadly includes 74, Column 4, Lines 45-50; 74 includes bottom wall 122, Column 5, Lines 45-55; collar includes 108, Column 5, Lines 25-30) comprise a contact section (128 and/or 122, Fig 2) configured to contact a counter-contact section (108, Fig 2; 122 is releasably secured to 108, Column 5, Lines 45-55) of a handwheel (108 is a gripping component, Figs 1-2) for fastening to a breathing gas source (user would simply turn operator 74 between off and on positions as desired in order to selectively use apparatus, when cylinder replacement becomes necessary, user merely grasps 74 and rotates the same in detaching direction, it is then only necessary to life actuating assembly 18 from 24 of 14, Column 7, Lines 50-65).
Regarding Claim 7, Minter discloses the contact section comprises a force introduction area (force area at 126, Figs 5 and 7) on the connector lower part for transmitting a fastening force from the handwheel (74 turned further in the clockwise or latching direction, during this operation, tabs 126 are moved further within 54, 72 are cammed further downward so that 94 engages 8 and shifts the same downward, Column 7, Lines 10-25), at an intermediate sealing section (60 and/or 94, Figs 2-4; 60 is a sealing O-ring, Column 4, Lines 20-25) between the connector upper part and the connector lower part (60 and/or 94 is in between 14 and 18, Figs 2-4).
Regarding Claim 8, Minter discloses the connector lower part comprise at least one handling section (108 is a gripping component, Figs 1-2; 18 broadly includes 74, Column 4, 
Regarding Claim 9, Minter discloses the connector upper part and the connector lower part together form an intermediate sealing section (60 and/or 94, Figs 2-4; 60 is a sealing O-ring, Column 4, Lines 20-25) for sealing the fluid-communicating connection between the connector upper part duct and the connector lower part duct (60 and/or 94 is in between 14 and 18 and between 22 and passageway of 18, Figs 2-4).
Regarding Claim 10, Minter discloses a pressure-reducing device (apparatus of Fig 1) for a fluid-communicating connection to a breathing gas source (12, Fig 1) of a respirator (gas inhalation therapy, Column 1, Lines 15-25; bore 96 into pressure regulator portion of assembly 18, from pressure regulator, gas flows through nipple 78 and conventionally, through appropriate tubing leading to patient’s mask, Column 7, Lines 35-40), the pressure-reducing device comprising: a pressure reducer (pressure regulator apparatus, Column 5, Lines 1-10; pressure regulator apparatus part of 18) with a high-pressure inlet (78, Fig 2); and a high-pressure connector (10, Fig 1) comprising a connector upper part (14, Fig 2) comprising a connector upper part duct (22, Fig 2) with an inlet opening (20, Fig 2) for an inflow of breathing gas from the breathing gas source (gas flow passageway is provided through length of body 14, Column 4, Lines 30-45), a connector lower part (18, Fig 2) comprising a connector lower part duct 
Regarding Claim 13, Minter discloses the connector lower part further comprises a connection interface (88, Figs 2-4 and 6) around the outlet opening (88 is around or surrounding 96, Fig 2) for a fastening connection of the high-pressure connector to the pressure reducer (each of slots 132 slidably receives 88, Column 6, Lines 1-10; with 88 located in “connect” stop 
Regarding Claim 15, Minter discloses the connector lower part (18 broadly includes 74, Column 4, Lines 45-50; 74 includes bottom wall 122, Column 5, Lines 45-55; collar includes 108, Column 5, Lines 25-30) comprise a contact section (128 and/or 122, Fig 2) configured to contact a counter-contact section (108, Fig 2; 122 is releasably secured to 108, Column 5, Lines 45-55) of a handwheel (108 is a gripping component, Figs 1-2) for fastening to a breathing gas source (user would simply turn operator 74 between off and on positions as desired in order to selectively use apparatus, when cylinder replacement becomes necessary, user merely grasps 74 and rotates the same in detaching direction, it is then only necessary to life actuating assembly 18 from 24 of 14, Column 7, Lines 50-65).
Regarding Claim 16, Minter discloses the contact section comprises a force introduction area (force area at 126, Figs 5 and 7) on the connector lower part for transmitting a fastening force from the handwheel (74 turned further in the clockwise or latching direction, during this operation, tabs 126 are moved further within 54, 72 are cammed further downward so that 94 engages 8 and shifts the same downward, Column 7, Lines 10-25), at an intermediate sealing section (60 and/or 94, Figs 2-4; 60 is a sealing O-ring, Column 4, Lines 20-25) between the connector upper part and the connector lower part (60 and/or 94 is in between 14 and 18, Figs 2-4).
Regarding Claim 17, Minter discloses the connector lower part comprise at least one handling section (108 is a gripping component, Figs 1-2; 18 broadly includes 74, Column 4, Lines 45-50; 74 includes bottom wall 122, Column 5, Lines 45-55; collar includes 108, Column 5, Lines 25-30) for carrying out mounting steps and carrying out removal steps (user would 
Regarding Claim 18, Minter discloses the connector upper part and the connector lower part together form an intermediate sealing section (60 and/or 94, Figs 2-4; 60 is a sealing O-ring, Column 4, Lines 20-25) for sealing the fluid-communicating connection between the connector upper part duct and the connector lower part duct (60 and/or 94 is in between 14 and 18 and between 22 and passageway of 18, Figs 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. (US 4,586,634) as applied to Claims 1 and 10 in view of Frenal et al. (US 2012/0006828).
Regarding Claim 2, Minter discloses the claimed invention of Claim 1.  Minter also discloses the filter device is arranged completely or essentially completely in the connector upper part duct (98 is essentially completely within 22 in this position, Fig 4).  Minter further discloses the actuator assembly 18 and the valve body 14 are separate components that can be separated (actuator assembly separable from body, Column 2, Lines 15-20; initially, 18 is separate from 14, Column 6, Lines 15-20; initially connect and orient 18 onto 14, Column 8, Lines 1-10; user simply pulls upwardly in order to separate 18 from 14, Column 8, Lines 45-50).  Minter fails to disclose the filter device is replaceably arranged.
However, Frenal, of the same field of endeavor, teaches a filler coupling for a pressurized gas receptacle (Abstract) including the filter device is replaceably arranged (filter 102 can be attached removably, filter being removable and replaceable, paragraph 0097) to allow the filter to be replaced or cleaned according to maintenance procedure periodically (paragraph 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter to be replaceable or removable, as taught by Frenal, to allow the filter to be replaced or cleaned according to maintenance procedure periodically (Frenal: paragraph 0097).  This modification allows the filter inside the device to be replaced for maintenance purposes and allows the device to be reused.  Additionally, Minter already establishes that the device can be disassembled or separated to allow access to the filter inside.

However, Frenal, of the same field of endeavor, teaches a filler coupling for a pressurized gas receptacle (Abstract) including the filter device is replaceably arranged (filter 102 can be attached removably, filter being removable and replaceable, paragraph 0097) to allow the filter to be replaced or cleaned according to maintenance procedure periodically (paragraph 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter to be replaceable or removable, as taught by Frenal, to allow the filter to be replaced or cleaned according to maintenance procedure periodically (Frenal: paragraph 0097).  This modification allows the filter inside the device to be replaced for maintenance purposes and allows the device to be reused.  Additionally, Minter already establishes that the device can be disassembled or separated to allow access to the filter inside.
Regarding Claim 19, Minter discloses a process for a fluid-communicating connection of a breathing gas source (12, Fig 1) of a respirator (gas inhalation therapy, Column 1, Lines 15-25; bore 96 into pressure regulator portion of assembly 18, from pressure regulator, gas flows through nipple 78 and conventionally, through appropriate tubing leading to patient’s mask, 

However, Frenal, of the same field of endeavor, teaches a filler coupling for a pressurized gas receptacle (Abstract) including providing a replacement filter device; and changing the filter device in the pressure-reducing device; replacing the filter device in the connector upper part duct with the replacement filter device (filter 102 can be attached removably, filter being removable and replaceable, paragraph 0097; when a filter is replaced, there is inherently a replacement filter) to allow the filter to be replaced or cleaned according to maintenance procedure periodically (paragraph 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter to be replaceable or removable, as taught by Frenal, to allow the filter to be replaced or cleaned according to maintenance procedure periodically (Frenal: paragraph 0097).  This modification allows the filter inside the device to be replaced for maintenance purposes and allows the device to be reused.  Additionally, Minter already establishes that the device can be disassembled or separated to allow access to the filter inside.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. (US 4,586,634) as applied to Claims 4 and 13 in view of Iff (US 4,759,530).
Regarding Claim 5, Minter discloses the claimed invention of Claim 4.  Minter fails to disclose the connection interface comprises a plastic sealing section configured to plastically deform during fastening at a counter-connection interface of the pressure reducer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overmold a coating of plastic on these connection components, as taught by Iff, to provide use with corrosive fluid, meet sanitary application requirements, to protect the members, and to provide a better seal (Iff: Column 1, Lines 25-35).  Since these components are connected parts that overlap each other and the device is dealing with high pressure fluids, it is beneficial to provide a plastic coating around the components to avoid corrosion and to provide a better seal. 
Regarding Claim 14, Minter discloses the claimed invention of Claim 13.  Minter fails to disclose the connection interface comprises a plastic sealing section configured to plastically deform during fastening at a counter-connection interface of the pressure reducer.
However, Iff, of the same field of endeavor and reasonably pertinent to maintaining the seal of the device, teaches a butterfly type valve (Abstract) including a connection interface (61, Fig 2) comprises a plastic sealing section (61 is a plastic seal surface, Fig 2) configured to plastically deform (59 and 61 are engageable with opposed cooperating seal surfaces 62 and 64, Column 3, Lines 30-40; resilient plastic liner, Claim 3; resilient plastic can deform) during 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overmold a coating of plastic on these connection components, as taught by Iff, to provide use with corrosive fluid, meet sanitary application requirements, to protect the members, and to provide a better seal (Iff: Column 1, Lines 25-35).  Since these components are connected parts that overlap each other and the device is dealing with high pressure fluids, it is beneficial to provide a plastic coating around the components to avoid corrosion and to provide a better seal. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. (US 4,586,634) as applied to Claims 1 and 10 in view of Droppleman (US 2005/0001193).
Regarding Claim 3, Minter discloses the claimed invention of Claim 1.  Minter fails to disclose the filter device comprises a screw-in securing device and is secured in the connector upper part duct with the screw-in securing device.
However, Droppleman, of the same field of endeavor, teaches a high pressure post valve (Abstract) including the filter device comprises a screw-in securing device (filter 60 is disposed in gas inlet orifice by press-fitting or by threaded connection, paragraph 0040) and is secured in the connector upper part duct (34, Fig 4) with the screw-in securing device (60 is secured in 34, Fig 4) since it is known to secure the filter through a threaded connection (paragraph 0040).

Regarding Claim 12, Minter discloses the claimed invention of Claim 10.  Minter fails to disclose the filter device comprises a screw-in securing device and is secured in the connector upper part duct with the screw-in securing device.
However, Droppleman, of the same field of endeavor, teaches a high pressure post valve (Abstract) including the filter device comprises a screw-in securing device (filter 60 is disposed in gas inlet orifice by press-fitting or by threaded connection, paragraph 0040) and is secured in the connector upper part duct (34, Fig 4) with the screw-in securing device (60 is secured in 34, Fig 4) since it is known to secure the filter through a threaded connection (paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter to have a threaded connection, as taught by Droppleman, since it is known to secure the filter through a threaded connection (Droppleman: paragraph 0040).  As shown with Droppleman, it is known to have the filter to be disposed inside the device via press-fitting or by threaded connection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785